EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record on 2nd of April of 2021 (hereinafter “April Communication”).
The application has been amended as follows: 
1.    (Currently Amended) A method of tracking and benefiting sources of components in transferred digital items in a digital gaming environment, the method comprising:
receiving notification of a transfer of a digital item to a receiving user account, the digital item comprising a plurality of components in the digital gaming environment, wherein at least two of the components are associated with different respective sources, and wherein the notification is received by a server that hosts the digital gaming environment; and
executing instructions stored in memory of the server, wherein execution of the instructions by a processor of the server:
compares the digital item associated with the received notification against a registry of digital items, wherein the comparison evaluates a degree of similarity between the digital item associated with the received notification and each of the digital items on the registry,

assigns a value to a set of similarities, the set of similarities including each identified similarity,
compares the assigned value with respect to a predetermined copying threshold, and
in response to the assigned value being identified as less than the predetermined copying threshold:[[,]] 
allows the transfer of the digital item to the receiving user account,
constructs an authorized copy of the digital item from the components associated with the different respective sources based on an associated template and
provides a benefit to the different respective sources ;[[,]] and 
in response to the assigned value being identified as at least meeting the predetermined copying threshold:
prevents the transfer of the digital item to the receiving user account, wherein the receiving user account is not permitted to construct [[the]] an authorized copy of the digital item from the components associated with the different respective sources based on the associated template 
2.    (Previously Presented) The method of claim 1, wherein the transfer of the digital item includes an exchange for a compensation, and wherein providing the benefit to the different respective sources includes transferring at least a portion of the compensation to the different respective sources.
3.    (Currently Amended) The method of claim 2, wherein transferring at least the portion of the compensation to the different respective sources includes:
receiving the compensation from a buyer; 
associating the compensation with a server account;
receiving a token indicating the digital item to be transferred;
transferring the token to the buyer; and
providing at least [[a]] the portion of the compensation to the different respective sources.
4.    (Currently Amended) The method of claim 2, wherein the portion of the compensation is apportioned to the respective sources on a basis proportional to a size of [[the]] a respective component associated with [[the]] a respective source.
5.    (Cancelled)
a respective component pertains to at least one of a surface area, a volume, a visible surface area, a visible volume, a voxel count, a visible voxel count, or a time for construction.
7.    (Currently Amended) The method of claim 4, wherein the proportional basis is proportional to the value of the respective component associated with the respective source.
8.    (Original) The method of claim 2, further comprising receiving a schedule from a seller, a buyer, the server, or one of the sources, and apportioning at least a portion of the compensation according to the schedule.
9.    (Previously Presented) The method of claim 8, wherein a subsequent transfer of the digital item is permitted to proceed, and wherein the compensation for the subsequent transfer is apportioned at least in part according to the schedule.
10.    (Currently Amended) The method of claim 1, wherein the transfer of the digital item includes debiting a buyer account and crediting a seller account, the buyer account and the seller account gaming environment 
11.    (Original) The method of claim 1, wherein the benefit is a recognition benefit.
12.    (Original) The method of claim 11, wherein the recognition benefit is a badge or an achievement.
13.    (Cancelled)
14.    (Previously Presented) The method of claim 1, wherein the transferred digital item includes a resultant object.

16.    (Currently Amended) The method of claim 1, wherein at least one of the components is made of at least two subcomponents, each subcomponent associated with a respective source, and wherein providing the benefit to the respective sources includes providing the benefit to the respective sources of the at least two subcomponents.
17.    (canceled)
18.    (Previously Presented) The method of claim 1, wherein no benefit is provided to the respective sources when the transfer of the digital item is prevented.
19.    (Currently Amended) A non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for tracking and benefiting sources of components in transferred digital items in a digital gaming environment, the method comprising:
receiving notification of a transfer of a digital item to a receiving 
comparing the digital item associated with the received notification against a registry of digital items, wherein the comparison evaluates a degree of similarity between the digital item associated with the received notification and each of the digital items on the registry;

assigning a value to a set of similarities, the set of similarities including each identified similarity;
comparing the assigned value with respect to a predetermined copying threshold; and
in response to the assigned value being identified as less than the predetermined copying threshold:[[,]] 
allowing the transfer of the digital item to the receiving user account,
constructing an authorized copy of the digital item from the components associated with the different respective sources based on an associated template and 
providing a benefit to the different respective sources :[[,]] and 
in response to the assigned value being identified as at least meeting the predetermined copying threshold:
preventing the transfer of the digital item to the receiving user account, wherein the receiving user account is not permitted to an authorized copy of the digital item from the components associated with the different respective sources based on the associated template 
20.    (Cancelled)
21.    (Previously Presented) The method of claim 1, wherein the predetermined copying threshold and the predetermined benefits threshold is customizable for each digital item.
22.    (Previously Presented) The method of claim 1, further comprising evaluating at least one other degree of similarity based on at least one of like surface area, like volume, or like visible features.
23.    (Previously Presented) The method of claim 1, further comprising evaluating at least one other degree of similarity as to at least one of overall similarity, component-by-component similarity, or similarity based on a hybrid analysis.
24.    (Currently Amended) The method of claim 1, further comprising allocating a portion of the benefit to each source benefits threshold.
25.    (Currently Amended) The method of claim 1, further comprising: 
separately tracking information regarding each of the components in the digital item a respective component.

Reasons for Allowance
Claims 1-4, 6-12, 14-16, 18-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Morten (US 2007 /0033408, hereinafter "Morten")
Ginter (US 8,751,793, hereinafter "Ginter")
Bartz (US 2011/0066908, hereinafter "Bartz")
Heyworth (US 8,694,479, hereinafter "Heyworth").
The art of Morten generally discloses analyzing packets on-the-fly for pirated content. Packets are intercepted and analyzed to determine if the packets include media content. If media content is detected, a comparator determines a fingerprint associated with the media content. The comparator then compares the determined fingerprint to other fingerprints within a data store. If a match is found, forensic information may be collected. Piracy detection responses may also be performed, including: blocking transmission of the media content, providing a piracy alert message, degrading a quality of the media content, or including within the media content a watermark and/or fingerprint. In one embodiment, the packet analysis and the comparator may reside within a same or different device within a path between a source device and a destination device to enable piracy detection to be performed in real-time.
The art of Ginter generally discloses an integrated, modular array of administrative and support services for electronic commerce and electronic rights and transaction management. These administrative and support services supply a secure foundation for conducting financial management, rights management, certificate authority, rules clearing, 
The art of Bartz generally discloses techniques for determining similarity between error reports received by an error reporting service. An error report may be compared to other previously-received error reports to determine similarity and facilitate diagnosing and resolving an error that generated the error report. In some implementations, the similarity may be determined by comparing frames included in a callstack of an error 
The art of Heyworth generally discloses an electronic marketplace for used digital objects. Digital objects including e-books, audio, video, computer applications, etc., may be placed in a personalized data store upon purchase from a merchant. Placement may be manual or occur automatically. A server prompt or downloader application may be used to set preferences for manual or automatic placement. Placement may be direct or indirect. Direct placement occurs upon placement of the digital object in the personalized data store directly by the merchant. Indirect placement occurs upon transfer of the digital object to an intermediate storage location, such as the user's electronic device, then placing the digital object in the personalized data store. The user, via streaming, download, or other transfer, may then access content placed in the personalized data store.
The references of Morten, Ginter, Bartz and Heyworth disclose as previously discussed. The references, however, do not teach at least compares the assigned value with respect to a predetermined copying threshold, and in response to the assigned value being identified as less than the predetermined copying threshold: allows the transfer of the digital item to the receiving user account, constructs an authorized copy of the digital item from the components associated with the different respective sources based on an associated template, and provides a benefit to the different respective sources upon completion of the transfer; and in response to the assigned value being identified as at least meeting the predetermined copying threshold: prevents the transfer of the digital item to the receiving user account, wherein the receiving user account is not permitted to construct an authorized copy of the digital item from the components associated with the different respective sources based on the associated template. The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of determining the components of a digital object, determine individual creators of each separate component, and provide compensation for their work while managing the number of legal duplications of the digital object. 
Therefore, the claims of the instant application are not obvious over Morten, Ginter, Bartz and Heyworth for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Morten, Ginter, Bartz and Heyworth because it will teach away from determining the different digital items of the different sources in a comparison of similarity and then providing benefit to the sources of the digital item.
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/ERM/Examiner, Art Unit 3685


/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685